DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “said separation layer”. There is a lack of antecedent basis for “said separation layer” in previous claim limitations.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites “wherein the material of said sealing portion is introduced into pores of the microporous membrane in a pattern corresponding to the sealing area, sealing these pores”.  Examiner respectfully submits the limitations of claim 4 are formed as a method of making the sealing area, and hence the limitations in claim 4 do not further limit structure of the device for diffusion of volatile substances of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,7,9 are rejected under 35 U.S.C. 103 as being unpatentable over Zingle et al(5497942) taken together with Munteanu(4917301).
Zingle et al teaches a device for diffusion of volatile substances 

	Zingle et al taken together with Munteanu further teaches wherein the sealing portion is made from a polymeric material(thermoplastic polymer; column 5 lines 49-56 of Zingle et al).   Zingle et al taken together with Munteanu further teaches wherein the sealing portion is made from thermoset resin or thermoplastic.  Zingle et al taken together with Munteanu further teaches wherein the sealing area is a perimetric flange in the perimeter of the aperture of the 
	Zingle et al taken together with Munteanu teaches all of the limitations of claim 9 but is silent as to wherein the sealing portion is welded to the sealing surface.  Zingle et al teaches using the backing material as a layer to facilitate sealing to thermoplastic containers, and welding is a commonly used mechanism to provide permanent connection of surfaces, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the backing material welded to the sealing area of Zingle et al to provide a more permanent sealed connection. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zingle et al(5497942) taken together with Munteanu(4917301) in view of Obermayer et al(4356969).
Zingle et al taken together with Munteanu teaches all of the limitations of 
claim 6 but is silent as to wherein the multilayer structure comprises a separation layer that is placed between the barrier layer and the membrane.  
Obermayer et al teaches in figures 1 and 3 a device for diffusion of volatile substances including reservoir in figure 3 with a gel like volatile fragrance material(34), a membrane sheet material(30), and a paper porous material(38) over the membrane sheet material.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a separation layer placed between a barrier layer and membrane of 
	Zingle et al taken together with Munteanu in view of Obermayer et al further teaches with respect to claim 8 that the separation layer is made from paper or plastic.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 17, 2022